 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10    ANDREW McKERCHER,                             CASE NO. 18cv1054 JM(BLM)
11                                   Plaintiff,     ORDER GRANTING MOTION TO
          v.                                        DISMISS
12
      RON MORRISON,
13
                                   Defendant.
14
15         Defendant Ron Morrison, Mayor of National City (“Morrison”), moves the court
16 to dismiss Plaintiff Andrew McKercher’s federal civil rights claim, to decline to
17 exercise jurisdiction over the state law claim, and to dismiss the action under qualified
18 immunity principles. Plaintiff opposes the motion. Pursuant to Local Rule 7.1(d)(1),
19 the court finds the matters appropriate for decision without oral argument. For the
20 reasons set forth below, the court grants the motion to dismiss the claims for injunctive
21 and declaratory relief as moot, grants Morrison’s motion for qualified immunity on the
22 federal constitutional claim (the First Cause of Action), declines to exercise jurisdiction
23 over the state constitutional claim (the Second Cause of Action), and instructs the Clerk
24 of Court to close the file.
25                                     BACKGROUND
26         Filed on November 26, 2018, the Second Amended Complaint (“SAC”) alleges
27 two claims for relief: (1) violation of the First Amendment of the United States
28 Constitution and (2) violation of the right to free expression guaranteed by the

                                                  -1-                                   18cv1054
 1 California Constitution. In broad brush, Plaintiff alleges that Morrison, sued in his
 2 individual capacity while acting under color of state law, violated federal and state
 3 constitutional rights when he blocked Plaintiff from accessing Morrison’s personal
 4 Facebook website in retaliation for, among other things, “criticizing him as an elected
 5 official.” (SAC ¶10(K)).1
 6         Plaintiff, a resident of National City, California, alleges that he has been blocked
 7 from accessing Morrison’s personal Facebook page because he has “consistently
 8 spoken his mind whenever it appeared that the best interests of his fellow residents and
 9 taxpayers were being subordinated to the whims of capricious, corrupt City officials.”
10 (SAC ¶1). By way of example, Plaintiff has commented on what he perceives to be
11 Morrison’s preferential treatment of a National City councilman, the City’s perceived
12 pursuit of anti-immigrant policies, and the City providing preferential treatment to
13 business interests. Id.
14         Plaintiff alleges that Morrison maintains his personal Facebook page “in order
15 to communicate with the public about official City matters.” (SAC ¶2). Morrison
16 allegedly “uses the social-media platform to promote his mayoral feats and to bask in
17 the glory of his fans’ friendly feedback.” (SAC ¶1). Morrison allegedly blocked
18 Plaintiff as “‘pay back’ for past criticism and to prevent him from publicizing his
19 concerns in the future.” Id. Plaintiff seeks compensatory damages, punitive damages,
20 injunctive and declaratory relief, and attorney’s fees and costs.
21         As of December 18, 2018, Morrison completed his term as mayor. However,
22
23         1
               Facebook, Inc. is an online social media and social networking service
     company. In general, the “Facebook service can be accessed from devices with
24   Internet connectivity, such as personal computers, tablets and smartphones. After
     registering, users can create a customized profile revealing information about
25   themselves. Users can post text, photos and multimedia of their own devising and
     share it with other users as ‘friends’. Users can use various embedded apps, and receive
26   notifications of their friends' activities.”                   Wikipedia, Facebook,
     http:www.wikipedia.org (last visited February 21, 2019). The Facebook account
27   holder determines whether to allow a “friend” request, thus permitting the “friend” to
     access the account, or denying the “friend” request thereby blocking access to the
28   Facebook account. See Facebook Help Center, http://www.facebook.com/help/privacy
     (last visited February 21, 2019).
                                               -2-                                      18cv1054
 1 Morrison was elected to the position of vice mayor and continues to serve in that
 2 capacity. In late May or early June 2018, Morrison unblocked Plaintiff, and all other
 3 individuals, who he had blocked from accessing his personal Facebook page.
 4 (Morrison Decl. ¶3).2 The official National City Facebook page, distinct from
 5 Morrison’s personal Facebook page, identifies Morrison as vice mayor and states at the
 6 bottom of the page, “For the latest updates on National City send Ron Morrison a
 7 ‘friend’ request on Facebook.” (SAC ¶10N).
 8                                       DISCUSSION
 9 Legal Standard
10         Federal Rule of Civil Procedure 12(b)(6) dismissal is proper only in
11 "extraordinary" cases. United States v. Redwood City, 640 F.2d 963, 966 (9th Cir.
12 1981). Courts should grant 12(b)(6) relief only where a plaintiff's complaint lacks a
13 "cognizable legal theory" or sufficient facts to support a cognizable legal theory.
14 Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Courts should
15 dismiss a complaint for failure to state a claim when the factual allegations are
16 insufficient “to raise a right to relief above the speculative level.” Bell Atlantic Corp.
17 v. Twombly, 550 U.S. 544, 555 (2007) (the complaint’s allegations must “plausibly
18 suggest[]” that the pleader is entitled to relief); Ashcroft v. Iqbal, 556 U.S. 662 (2009)
19 (under Rule 8(a), well-pleaded facts must do more than permit the court to infer the
20 mere possibility of misconduct). “The plausibility standard is not akin to a ‘probability
21 requirement,’ but it asks for more than a sheer possibility that a defendant has acted
22 unlawfully.” Id. at 678. Thus, “threadbare recitals of the elements of a cause of action,
23 supported by mere conclusory statements, do not suffice.” Id. The defect must appear
24 on the face of the complaint itself. Thus, courts may not consider extraneous material
25 in testing its legal adequacy. Levine v. Diamanthuset, Inc., 950 F.2d 1478, 1482 (9th
26
           2
           Plaintiff acknowledges that he is no longer blocked from posting comments on
27 Morrison’s facebook page. (Oppo. at p. 10:12-17). To the extent Plaintiff argues that
   Morrison retains control over who is “friended,” a feature of Facebook, he lacks
28 standing, as more fully discussed herein, to assert claims on behalf of individuals who
   are not present before the court.
                                               -3-                                     18cv1054
 1 Cir. 1991). The courts may, however, consider material properly submitted as part of
 2 the complaint. Hal Roach Studios, Inc. v. Richard Feiner and Co., 896 F.2d 1542, 1555
 3 n.19 (9th Cir. 1989).
 4         Finally, courts must construe the complaint in the light most favorable to the
 5 plaintiff. Concha v. London, 62 F.3d 1493, 1500 (9th Cir. 1995), cert. dismissed, 116
 6 S. Ct. 1710 (1996). Accordingly, courts must accept as true all material allegations in
 7 the complaint, as well as reasonable inferences to be drawn from them. Holden v.
 8 Hagopian, 978 F.2d 1115, 1118 (9th Cir. 1992). However, conclusory allegations of
 9 law and unwarranted inferences are insufficient to defeat a Rule 12(b)(6) motion. In
10 Re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).
11 Mootness
12         The Supreme Court has noted that the doctrine of mootness requires that the
13 “requisite personal interest that must exist at the commencement of the litigation
14 (standing) must continue throughout its existence (mootness).” Arizonans for Official
15 English v. Arizona, 520 U.S. 43, 68, n.22 (1997). Here, Plaintiff’s claims for injunctive
16 and declaratory relief are moot. Since just after the filing of the original complaint, and
17 before service of the complaint and summons, Plaintiff “unblocked everyone on
18 [Morrison’s] Facebook page.” (Morrison Decl. ¶3). Plaintiff does not dispute that he
19 is free to post comments on Morrison’s web site. Rather, Plaintiff contends that
20 individuals who desire to access Morrison’s Facebook page must first send Morrison
21 a “friend” request and second, Morrison must approve the new “friend” request to gain
22 access to his Facebook page. According to Plaintiff, this “shows not only that it would
23 be easy enough for Defendant to keep people from commenting on his Facebook page
24 but that he is doing so at this very moment.” (Oppo. at p.5:21-22).
25         Plaintiff’s arguments run afoul of both the mootness and standing doctrines.
26 Plaintiff no longer has a personal interest in his claims for injunctive or declaratory
27 relief because he obtained the relief requested - the ability to access and comment on
28 Morrison’s Facebook page. Similarly, Plaintiff has no personal stake in whether

                                               -4-                                      18cv1054
 1 unidentified individuals may or may not have been blocked from accessing Morrison’s
 2 Facebook page. Plaintiff’s claims for injunctive and declaratory relief are, therefore,
 3 moot.
 4         In sum, the court dismisses the injunctive and declaratory relief claims as moot.
 5 Qualified Immunity
 6         The defense of qualified immunity protects “government officials . . . from
 7 liability for civil damages insofar as their conduct does not violate clearly established
 8 statutory or constitutional rights of which a reasonable person would have known.”
 9 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The rule of qualified immunity
10 protects “ ‘all but the plainly incompetent or those who knowingly violate the law.’ ”
11 Saucier v. Katz, 533 U.S. 194, 202,(2001) (quoting Malley v. Briggs, 475 U.S. 335,
12 341 (1986)). A defendant may have a reasonable, but mistaken, belief about the facts
13 or about what the law requires in any given situation. Id. “Therefore, regardless of
14 whether the constitutional violation occurred, the [official] should prevail if the right
15 asserted by the plaintiff was not ‘clearly established’ or the [official] could have
16 reasonably believed that his particular conduct was lawful.” Romero v. Kitsap County,
17 931 F.2d 624, 627 (9th Cir.1991).
18         The defense of qualified immunity balances “the need to hold public officials
19 accountable when they exercise power irresponsibly and the need to shield officials
20 from harassment, distraction, and liability when they perform their duties reasonably.”
21 Pearson v. Callahan, 555 U.S.223, 230 (2009). Determining whether an official is
22 entitled to qualified immunity requires a two-part analysis. Saucier, 533 U.S. at 201;
23 Ramirez v. City of Buena Park, 560 F.3d 1012, 1020 (9th Cir.2009). First, a court must
24 decide whether the factual record, viewing the record in the light most favorable to
25 Plaintiff, establishes that Morrison violated a constitutional right. Id. Second, the
26 court must decide whether the statutory or constitutional right at issue was “clearly
27 established.” Id. A right is “clearly established” for the purpose of qualified immunity
28 if “ ‘it would be clear to a reasonable [official] that his conduct was unlawful in the

                                              -5-                                     18cv1054
 1 situation he confronted’ ... or whether the state of the law [at the time of the alleged
 2 violation] gave ‘fair warning’ to [him] that [his] conduct was unconstitutional.”
 3 Clement v. Gomez, 298 F.3d 898, 906 (9th Cir.2002) (quoting Saucier, 533 U.S. at
 4 202). This inquiry “ must be undertaken in light of the specific context of the case, not
 5 as a broad general proposition.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per
 6 curium).
 7         Because qualified immunity is an affirmative defense, the initial burden of proof
 8 lies with the official asserting the defense. Harlow, 457 U.S. at 812; Houghton v.
 9 South, 965 F.2d 1532, 1536 (9th Cir.1992). Finally, while often beneficial to approach
10 the two-part inquiry in the sequence prescribed above, it is not mandatory. Pearson,
11 129 S.Ct. at 818. A court has “discretion in deciding which of the two prongs of the
12 qualified immunity analysis should be addressed first.” Id.; Ramirez, 560 F.3d at 1020.
13 A court may grant defendants qualified immunity and dismiss plaintiff's claim if at any
14 point the court answers either prong in the negative. See e.g., Tibbetts, 567 F.3d at
15 536-39 (bypassing the first prong and granting the defendants qualified immunity
16 because the plaintiff's due process claim was not a “clearly established right” at the
17 time of the alleged violation). See Mullenix v. Luna, – U.S. – , 136 S.Ct. 305, 308, 193
18 L.Ed.2d 255 (2015).
19         At the outset, the court highlights that there is a paucity of binding authority
20 addressing the First Amendment as applied to social media platforms in the context of
21 access to a state actor’s personally owned and operated Facebook page. The parties
22 primarily rely on contradictory District Court cases. For example, Morrison cites
23 several district court opinions finding that the law regarding private Facebook accounts
24 maintained by public officials “is less than settled.” Davison v. Rose, 2017 WL
25 3251293 (E.D. Vir. July 28, 2017). In Davison, the plaintiff alleged that the deletion
26 of a comment left on the official Loudoun County Facebook page, and blocking further
27 posts, violated his First Amendment rights. Without discussing the nature of the forum
28 at issue, the district court concluded that the defendants were entitled to qualified

                                              -6-                                     18cv1054
 1 immunity because of the unsettled nature of the law regarding a Facebook account
 2 maintained by a public official. In other words, the court concluded that the right was
 3 not clearly established.
 4         In Morgan v. Bevin, 286 F.Supp.3d 1003 (E.D. Ky 2018), the Governor of
 5 Kentucky maintained Facebook and Twitter accounts “in order to communicate [the
 6 Governor’s] vision, policies, and activities to constituents and receive feedback from
 7 them on the specific topics that he chooses to address in his posts.” Id. at 1006).
 8 Plaintiffs in that case had criticized the Governor for his failure to timely pay his
 9 property taxes and for his right-to-work policies. Plaintiffs were blocked from
10 accessing the Governor’s Facebook and Twitter accounts.             The Governor also
11 established automatic filters to block posts that are obscene, abusive, or spam. On the
12 evidentiary record before the court, the court was “convinced that Governor Bevin's use
13 of privately owned Facebook Page and Twitter pages is personal speech, and, because
14 he is speaking on his own behalf, even on his own behalf as a public official, “the First
15 Amendment strictures that attend the various types of government-established forums
16 do not apply.”
17         The Morgan court noted that there is “no constitutional right as members of the
18 public to a government audience for their policy views, Minn. State Bd. for Cmty.
19 Colleges v. Knight, 465 U.S. 271, 286 (1984),” and concluded that “Governor Bevin's
20 Twitter and Facebook accounts are privately owned channels of communication and
21 are not converted to public property by the use of a public official. Simply put, this is
22 unlike any type of property typically protected by First Amendment forum analysis
23 law.” 298 F.Supp.3d at 1012. The court denied the motion for preliminary injunction
24 because plaintiffs failed to demonstrate the requisite likelihood of success on the
25 merits, noting that “Governor Bevin is not suppressing speech, but is merely culling
26 his Facebook and Twitter accounts to present a public image that he desires.”
27 298 F.Supp.3d at 1013.
28         Plaintiff contends that qualified immunity principles do not apply in this case

                                              -7-                                     18cv1054
 1 because the First Amendment clearly protects an individual’s right to criticize public
 2 officials and any “retaliation for the exercise of one’s First Amendment right amounts
 3 to a constitutional violation.” (Oppo. at p.6). The Supreme Court has repeatedly
 4 rejected defining the constitutional right at issue at a such a high level of generality as
 5 Plaintiff does here. The qualified immunity issue is “whether the violative nature of
 6 particular conduct is clearly established.” This inquiry “ ‘must be undertaken in light
 7 of the specific context of the case, not as a broad general proposition.’ ” Brosseau,
 8 543 U.S. at 198; City of Escondido v. Emmons, 139 S.Ct. 500 (2019) (“the clearly
 9 established right must be defined with specificity”). The authorities relied upon by
10 Plaintiff simply fail to address the First Amendment in the specific context of a state
11 actor using private social media to communicate with, among others, members of the
12 public.
13         Here, the constitutional limitations and the current state of the law, as applied to
14 state actors using social media forums, are in flux, significantly impacted by rapid
15 technological developments and a lagging legal framework to address those
16 technological changes. The court concludes that the issue of a public official’s private
17 use of social media platforms like Facebook to communicate with, among others,
18 constituents is not well-settled, to say nothing of “clearly established.” The district
19 court authorities cited by the parties take contrasting views on the applicability of the
20 First Amendment to social media websites like Facebook. As instructed by the
21 Supreme Court, “a defendant cannot be said to have violated a clearly established right
22 unless the right’s contours were sufficiently definite that any reasonable official in the
23 defendant’s shoes would have understood that he was violating it.” Plumoff v.
24 Rickard, 134 S.Ct. 2012, 2023 (2014). There should exist “a body of relevant law . . .
25 to clearly establish” the unlawfulness of an official’s conduct before civil rights
26 liability may attach. See Emmons, 139 S.Ct. at 503. Plaintiff has cited neither
27 Supreme Court authority nor any other binding authority to buttress his argument.
28 Plaintiff simply fails to meet his burden to show that the contours of the right were

                                               -8-                                      18cv1054
 1 clearly established. See Sharp v. County of Orange, 871 F.3d 901, 901 (9th Cir. 2017).
 2         In sum, the court finds that qualified immunity principles apply under the
 3 circumstances of this case to bar Plaintiff’s First Amendment claim.
 4 The State Law Claim
 5         Morrison also moves to dismiss the Second Cause of Action for violation of the
 6 state constitution. In light of the dismissal of the federal claim, the court declines to
 7 exercise supplemental jurisdiction over the state law claim.         See Herman Family
 8 Revocable Trust v. Teddy Bear, 254 F.3d 82, 806 (9th Cir. 2001). This claim is
 9 dismissed without prejudice.
10         In sum, the court grants the motion to dismiss the claim for injunctive and
11 declaratory relief as moot, grants Morrison’s motion for qualified immunity on the
12 federal constitutional claim (the First Cause of Action), declines to exercise jurisdiction
13 over the state constitutional claim (the Second Cause of Action), and instructs the Clerk
14 of Court to close the file.
15         IT IS SO ORDERED.
16 DATED: March 8, 2019
17
                                                 Hon. Jeffrey T. Miller
18                                               United States District Judge
     cc:        All parties
19
20
21
22
23
24
25
26
27
28

                                               -9-                                      18cv1054
